March 14, 1928.
A joint judgment was confessed on two separate warrants of attorney, the first of which authorized the entry of judgment against the maker of a certain note and the second a judgment against the payee, who had assigned the note and guaranteed payment to his assignee. On application of the executors of the last mentioned defendant (who died after executing the guaranty and assignment indorsed on the note), the court below struck off the judgment as to him, saying, inter alia, "We are of the opinion that the [holder] of the note cannot enter a joint judgment against the maker and the endorser on the two separate confessions, because the promises of the maker and the guarantor are separate and distinct and do not constitute them jointly liable for the same debt."
The above conclusion is sustained by Union Bank of Nanty-Glo v. Schnabel, 291 Pa. 228; see also Romberger v. Romberger,290 Pa. 454.
The order appealed from is affirmed.